Case 2:19-cr-00236-MJH Document 1-1 Filed 03/01/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA
V.

MAGISTRATE NO. [ A- 450
DOUGLAS PANESSA

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Andrew Ellenberger, Special Agent with the Drug Enforcement Agency (“DEA”), being
duly sworn, state as follows:

1. I am an investigative or law enforcement officer of the United States, within the
meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct
investigations of and to make arrests for offenses enumerated in Section 2516 of Title 18, United
States Code.

2. I was hired by the DEA in September of 2010, and I attended the DEA academy
for approximately twenty weeks. At the DEA Academy, I was trained in the various aspects of
conducting narcotics investigations. In January 2011, I was sworn as a DEA Special Agent and I
am currently assigned to the DEA Pittsburgh District Office, Pittsburgh, PA. As a DEA Special
Agent, I investigate criminal violations of the Federal and State controlled substance laws
including, but not limited to, conspiracy and attempt to possess with intent to distribute and to
distribute controlled substances, in violation of Title 21, United States Code, Section 846;
possession with intent to distribute and distribution of controlled substances, in violation of Title
21, United States Code, Section 841(a)(1); and use of communication facilities to facilitate drug

trafficking offenses, in violation of Title 21, United States Code, Section 843(b). I have been
1

 

 
Case 2:19-cr-00236-MJH Document 1-1 Filed 03/01/19 Page 2 of 3

personally involved in over 100 narcotics investigations, and as such I am familiar with the various
methods used by narcotics traffickers to transport, store and distribute narcotics and narcotics
proceeds. I have experience with a wide range of investigative techniques, including various types
of visual and electronic surveillance, the interception of wire communications, and the debriefing
of defendants, witnesses and informants, as well as others who have knowledge of the distribution
and transportation of controlled substances, controlled deliveries, use of search and arrest warrants,
management and use of informants, pen registers, the laundering and concealing of proceeds from
drug trafficking, and the street gangs who participate in these illegal activities.

3. I am currently participating in the investigation of Douglas PANESSA, and this
affidavit is in support of a criminal complaint filed against PANESSA. The statements contained
in this Affidavit are based on my experience and background as a special agent, and the
investigation of PANESSA, which includes statements and admissions made by PANESSA. For
the reasons set forth below, there is probable cause to believe that PANESSA committed the
following crimes on February 28, 2019: possession with intent to distribute a controlled substance,
namely methamphetamine, a Schedule II controlled substance, in violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(C). Because this affidavit is being submitted for the
limited purpose of supporting probable cause to arrest as stated herein, I have not included each
and every fact known to me concerning this investigation.

4. On February 28, 2019, your affiant and other DEA special agents and task force
officers went to execute a federal warrant, Magistrate Number 19-408M, at 3229 Joe Hammer
Square Apartment 1, Pittsburgh, PA 15213. Upon entry into the apartment, DEA investigators

encountered PANESSA, Andrew GILBERT, and PANESSA’s boyfriend inside of the apartment.

 
  

Case 2:19-cr-00236-MJH Document 1-1 Filed 03/01/19 Page 3 of 3

PANESSA and his boyfriend shared one bedroom and GILBERT occupied another. Additionally,
there was a third bedroom in the apartment. These three individuals were detained while the search
continued.

5. DEA investigators recovered several ounces of methamphetamine from
PANESSA’s bedroom as well as drug packaging material, drug ledgers and lists, and a shotgun.
DEA investigators field tested the methamphetamine that was seized from PANESSA’s bedroom.
The substances field tested positive for the presence of methamphetamine. PANESSA was read
his MIRANDA rights, which he waived, and he agreed to speak with investigators. PANESSA
stated that he possessed the methamphetamine within his bedroom and that he was a
methamphetamine trafficker.

6. Pursuant to the foregoing, your affiant respectfully submits there is probable cause

to believe that Douglas PANESSA violated Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(C). The foregoing is true and correct to the best of my knowledge, information, and

ANDREW ELLENBERGER
Special Agent, DEA

belief.

 

Sworn and subscribed to before me

 

ONORABLE LISA LENIHAN
United States Magistrate Judge

 

 
